Title: From John Adams to R. Y. Hayne, 9 June 1815
From: Adams, John
To: Hayne, R. Y.



Gentlemen
Quincy June 9th 1815

Accept my thanks for Mr Whites Oration on the fourth of March, and be pleased to present them to your Constituents—At the same time I cannot refrain from congratulating you on the Felicity of our Country; and the Glory acquired by the Western the Southern and the Middle States in the late War—I have the honor to be, Gentlemen, with much respect, your obedient Servant
John Adams